Citation Nr: 0218638	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) initial 
disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which granted the veteran's 
claim for service connection for bilateral hearing loss, 
and assigned a noncompensable (zero percent) disability 
rating thereto.  The veteran filed a timely appeal to the 
initial disability rating assigned by the RO.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The average pure tone decibel losses and speech 
discrimination percentages from the October 2001 VA 
audiometric testing convert to Roman numeral designations 
set forth in 38 C.F.R. § 4.85, Table VI as level III 
hearing in the right ear and level III hearing in the left 
ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his increased rating 
claim, as well as notice of the specific legal criteria 
necessary to substantiate his claim.  The Board concludes 
that discussions as contained in the initial rating 
decision dated in December 2001, in the statement of the 
case (SOC) issued in September 2002, and in correspondence 
to the veteran have provided him with sufficient 
information regarding the applicable regulations regarding 
the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in the SOC issued to 
the veteran in September 2002, the RO provided the veteran 
with detailed information about the new rights provided 
under the VCAA, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, the 
duty to assist claimants under 38 U.S.C.A. § 5103A, and 
claimant responsibility and the benefit of the doubt under 
38 U.S.C.A. § 5107.  The RO described the evidence needed 
to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran 
versus what evidence VA would attempt to procure.  The 
Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate the veteran's claim.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this 
issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, a 
post-service private audiological examination report, a VA 
audiological examination report, including full 
audiometric testing, and several personal statements made 
by the veteran in support of his claim.  The RO has 
obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding 
the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burden on 
VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Pertinent Laws and Regulations 

The veteran has claimed entitlement to an increased rating 
for his service-connected hearing loss.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in December 2001.  Under these circumstances, 
VA must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
to the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 
C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history").  This obligation was satisfied 
by the VA audiological examination report described below, 
and the Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  In addition, in 
cases where the claim for a higher evaluation stems from 
an initial grant of service connection for the disability 
at issue, as here, "staged" ratings may be assigned if 
there is a material change in the degree of disability 
during the pendency of the appeal.  See generally 
Fenderson, 12 Vet. App at 119. 

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests 
in the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
cycles per second.  To evaluate the degree of disability 
for service connected hearing loss, the rating schedule 
has established eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI (2002).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992); 38 C.F.R. § 4.85(h), Table VII (2002).

Effective June 10, 1999, certain regulatory changes were 
made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87 
(1999).  See 64 Fed. Reg. 25202- 25210 (1999).  As the 
veteran filed his claim for an increased rating for his 
bilateral hearing loss after that date, these revised 
regulations are for application in the veteran's claim, 
and he was advised of the rating criteria in the statement 
of the case provided to him in September 2002.  

Under these regulations, an examination for hearing 
impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  In addition, 
examinations are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

Factual Background

In October 2001, the veteran underwent a VA audiological 
examination.  The results of this examination showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
30
65
75
95
LEFT
10
40
60
70
95

Pure tone threshold levels averaged 66 decibels for the 
right ear and 66 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left 
ear.  Applying 38 C.F.R. § 4.85, Table VI to the results 
of this testing results in level III hearing for the right 
ear and level III hearing in the left ear.  Applying the 
percentage evaluations for hearing impairment found in 
Table VII, level III hearing in the right ear and level 
III hearing in the left ear warrants a noncompensable 
(zero percent) rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Analysis

Based on these testing results, the Board finds that a 
noncompensable (zero percent) rating is the maximum rating 
warranted for the veteran's bilateral hearing loss.  In 
making this determination, the Board has considered the 
veteran's contention that his hearing loss has recently 
increased in severity because he has been forced to use 
hearing aids in both ears, and that his doctor told him 
that his hearing impairment is so severe he must wear 
behind-the-ear type hearing aids because it is not 
possible to put all of the electronics required into in-
the-ear hearing aids.  Although the veteran's contention 
is credible, it may not serve to establish entitlement to 
a higher rating for hearing loss because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. at 349.  
Here, such mechanical application establishes that a 
noncompensable rating is warranted.  In addition, the 
evaluation of hearing loss is based on the level of 
hearing acuity without the use of hearing aids.

In making the above finding, the Board has considered the 
results from audiometric testing conducted by the 
veteran's private audiologist in May 2001.  However, this 
private report does not contain all of the information 
needed for rating purposes. These findings are represented 
in uninterpreted graph form and are therefore 
approximations of the actual numerical puretone levels.  
In addition, while puretone averages are provided, it is 
not apparent which frequencies were used in calculating 
this average, as testing results were indicated on the 
graph for both 250 Hertz and 8000 Hertz, levels which are 
not used in calculating the puretone threshold average for 
VA purposes.  38 C.F.R. § 4.85(d).  Furthermore, while 
speech discrimination percentages were recorded, the 
examiner not indicate the type of speech discrimination 
test used.  As indicated above, 38 C.F.R. § 4.85(a) 
requires that the Maryland CNC list be used in calculating 
hearing impairment for VA purposes.  Therefore, the Board 
finds that the May 2001 private examination report is 
entitled to less probative value.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In addition, the Board 
observes that the VA examination was after this private 
evaluation and therefore the private examination could 
possibly represent a worsening of the disability since the 
VA examination.

In reaching the foregoing decision to deny an increased 
initial disability rating for the veteran's bilateral 
hearing loss, the Board has also given consideration to 
the application of 38 C.F.R. § 3.321(b)(1) (2002).  In 
this regard, however, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular 
rating standards.  The current evidence of record does not 
demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have 
an adverse effect upon employment, it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by 
the Rating Schedule, the Board concludes that a grant of 
an increased evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted. 

As a final matter, the Board observes that there may be 
some confusion on the part of the veteran as to exactly 
what action the RO took in the December 2001 rating 
decision on appeal.  In his notice of disagreement and, to 
a lesser extent, in his substantive appeal, the veteran 
has argued forcefully and at some length that his 
experiences in the Navy - and particularly his exposure to 
the noise of aircraft engines - caused his current hearing 
loss.  However, the Board would point out that VA has 
already agreed that his hearing loss is related to his 
military experiences, and has granted service connection 
for this disorder.  Although the disability rating 
assigned by the RO was noncompensable (zero percent), 
service connection for this disability is still in effect.  
Therefore, the only issue presently before the Board is 
whether the veteran is entitled to a higher, compensable 
initial disability rating for his service connected 
bilateral hearing loss.  As explained above, the Board is 
constrained to find that, based on the mechanical 
application of the rating schedule, an increased rating is 
not warranted.


ORDER

An increased (compensable) initial disability rating for 
bilateral hearing loss is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

